Title: To George Washington from Thomas Peter, 14 May 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 14th May [1798]

Immediately on getting home I sought out for the Persons I promised you; the Brick & Stone Mason will be happy of such imployment as yours, & his lowest prices are £12 pr Month, ten Shillings a day, twelve Shilling & six pence a thousand for Bricks, & three & nine pence a perch for stone, Maryland Cuy—Mr Warring who is Master to the brick Maker I informed you off, on application ⟨to⟩ him said I Should have him, but he ha⟨s n⟩ot seen him for some time, I made Inquiries after him, & to day have been informed he has ingaged himself to Ranaldo Johnson to make Bricks all this Season, I have been looking out for some other person, but have no prospect to procure one for you.
Tuesday last I called at Mr ⟨Rools⟩ office with your order, but was informed by Colo. Deakins he was at Annapolis, I then shewed him your Order, he told me there were about ten pounds in the Hands of a Mr Perry (a few miles from Town) which he would send for against Mr ⟨Rools⟩, Returned this Morning I waited on Mr ⟨Rools⟩ he told me the money was not yet come in, this Evening ⟨mutilated⟩ected it, the account should be made out ⟨mutilated⟩ Ready for you against Tomorrow, I shall ⟨mutilated⟩ him for the Acct & Money, & Transmit the same by the next Stage. Make my best Regards to Mrs Washington & am with the greatest Esteem Dear sir yours Sincerly

Thomas Peter

